 164DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances, I think that sound administrative practice requiresthat this Board not penalize a party on the technical grounds that ithas not correctly interpreted an ambiguous provision in the Board'sregulations.As there has been no showing that Petitioner acted inbad faith in interpreting the term "holidays" to include State holidayssuch as Good Friday, I think the Board should follow the practicepursued inWestern Wear of California, Inc.,'of applying to futurecases only, a first construction of a Board regulation. Indeed, such apractice seems to be required by Section 102.90 of the Board's Rulesand Regulations, which states :The Rules and Regulations in this part shall be liberally con-strued to effectuate the purposes and provisions of the Act.Accordingly, I would take such action as might be necessary in orderto enable this Board to consider on the merits the Petitioner's objec-tions to conduct affecting the results of the election.s 87 NLRB 1363.N. N. Hills Brass Co.andBakery,Grocery, Laundry Drivers andHelpers Local 559, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL,.Petitioner.Case No. 1-RC-3998. September X2,1955SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVEPursuant to a Decision and Direction of Election dated June 3, 1955(not reported in printed volumes of Board Decisions and Orders),an election by secret ballot was conducted in the above-entitled pro-ceeding on June 23, 1955, under the direction and supervision of theRegional Director for the First Region among the employees in theunit found appropriate in the aforesaid Decision and Direction ofElection.The tally of ballots issued after the election showed that, ofapproximately 91 eligible voters, 90 of whom cast ballots, 63 voted forthe Union and 26 voted against the Union. One of the ballots castwas void.On June 30, 1955, the Employer filed timely objections to the con=:duct of the election.Thereafter, in accordance with the Board's Rulesand Regulations, the Regional Director conducted an investigationand on July 18, 1955, issued and duly served upon the parties a reporton objections, in which he found the objections to be without meritand therefore recommended that the Board dismiss the objections and.certify the Union as the exclusive bargaining representative of theemployees in the appropriate unit.Thereafter, the Employer filed114 NLRB No. 35. N. N." HILLSBRASS CO.165timely exceptions to-the Regional Director's report, in substance, re-asserting its original objections and further, claiming that the'RegionalDirector had not conducted an adequate investigation.'The Employer objected to the conduct of the election on the groundsthat -the Union allegedly "circulated -among the employees in thecollective-bargaining unit statements concerning'the Employer whichwere false, misleading, inflammatory and highly material, and thatsuch statements were issued to the employees at s-ach a time that itwas no longer possible under thePeerless Plywoodrule of the Boardfor the Employer to reply effectively." In support of its position,the Employer relies upon an allegedly false statement, contained ineffect that Employer's counsel was probably receiving in excess of$5,000 as a fee for keeping the Union from representing the employees.In agreement with the Regional Director, we find that this statement,even if false, was not of such a nature as to warrant the setting asideof the election; we cannot reasonably conclude that this statementcould have so affected the employees as to impair their ability to makea free, uncoerced, Iand uninhibited choice of a collective-bargainingrepresentative in the election.2Further, it is clear that the Union'scirculation of its''lett er on the day of the election did not violate therule established in the'PeerlessPlywoodcase 3 against',campaignspeeches made within 24 hours of the, time scheduled for the election.campaign literature within the 24-hour period. InComfort Slipper,supra,the Board also expressly rejected the argument that under thePeerless Plywoodrule, the distribution of union literature must be sotimed as to give the employer opportunity to -reply.Accordingly,we find no merit. in 'the Employer's'"objections.They are ' herebydismissed.--As the Union received a majority' of the valid ballots cast in theelection, we shall certify it as the exclusive bargaining representativeof all employees in the appropriate unit.[The Board certified Bakery, Grocery, Laundry Drivers andHelpers Local 559, International Brotherhood of Teamsters; Chauf-feurs,Warehousemen and Helpers of America, AFL, as the designatedcollective-bargaining representative of the employees of N. N. HillsBrass Co. in the unit heretofore found by the Board to be appropriate.1'Contrary to the Employer's assertion,'we find thatthe Regional Director's investiga-tionof the objections was adequateand proper.2 SeeMerck.& Co., Inc.,,104NLRB891;Comfort Slipper,112 NLRB183; cf.GummedProducts,112 NLRB1092.'^''I'.-107 NLRB 427.